DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sammereier et al., DE 10 2017 217 509 (“Sammereier”).  Regarding claim 1, Sammereier discloses a battery terminal configured to be connected to a battery post (labeled BP in annotate figure 14 below) which protrudes from an upper surface 5 of a battery main body, comprising:
a terminal main body (labeled MB below) ; and
a protector 3 configured to be mounted to the terminal main body and positioned between the terminal main body and the upper surface of the battery main body (in particular the contact section labeled CS below at an elevation between the upper surface of the battery and the terminal main body), 
wherein the terminal main body includes a pair of clamping sections (labeled CL below) and an operating section, the pair of clamping sections being configured to clamp the battery post and the operating section (labeled OS below) being configured to cause the pair of clamping sections to approach each other and tighten the battery post,
	wherein the protector includes a protector supporting section (labeled PSS below) supported by the terminal main body, and a movable section (labeled MS below) connected to the protector supporting section,
	the protector is formed from a single plate shaped element  and the movable section is formed from bending the plate shape element,
	wherein the movable section cantilevered from the terminal main body and is provided with a contact section (labeled CS below) and a displacement section (labeled DS below), the contact section being configured to be brought into contact with the upper surface of the battery main body, and the displacement section being configured to be displaced with an external force applied on the contact section (see figure 13),
wherein the displacement section is provided so as to be freely displaced between a covering position (figure 12) and a retracted position (figure 13), wherein the displacement section is configured to cover the operating section in the covering position, and in the retracted position, to be retracted to an outside of the operating section from the covering position,
wherein when the displacement section is in the covering position, an access to the operating section is limited, and wherein the displacement section is configured to be displaced from the covering position to the retracted position by pressing the contact section against the upper surface of the battery main body so that the access to the operating section is allowed.   
To the extent that arguably some details of the structures and respective functions of the Sammereier terminal may not be explicitly explained beyond what is shown in the figures, such structures and their functions would have been obvious to one with ordinary skill in the art. 

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

 
Per claim 2, the movable section includes a first continuous section (labeled FCS above) which is continuous with the protector supporting section and the contact section.
Per claim 7, the operating section comprises a bolt.  See figure 14 above, nut at lead line 8 is threaded onto a threaded bolt section, which operation is obvious and well known in the art.

Response to Arguments
Applicant argues that Sammereier does not disclose that the protector is formed from a single plate shaped element  and the movable section is formed from bending the plate shape element.   The examiner disagrees.  As shown in figure 14 above, the protector is clearly formed from a single plate shaped element  and the movable section (labeled MS above) is formed from bending the plate shape element.  Plainly, the protector 3 is not a “wire.”  The protector supporting section (labeled PSS above) and movable section (labeled MS above) are plainly not a “wire.”
Allowable Subject Matter
Claim 8 is allowable.  Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2832